               Case 2:20-cv-01409-MJP Document 10 Filed 03/08/21 Page 1 of 1



1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE

7    STEPHANY FAIRES,                                ) Case No.: 2:20-cv-01409-MJP
                                                     )
8
            Plaintiff,                               ) ORDER OF DISMISSAL
9                                                    )
            vs.                                      )
10                                                   )
11
     I.Q. DATA INTERNATIONAL, INC.,                  )
                                                     )
12          Defendant.                               )
                                                     )
13          Upon stipulation of the parties, this matter is hereby dismissed with prejudice, with each
14
     side to bear their own costs and attorney’s fees.
15

16
                    Dated this 8th day of March, 2021.
17

18

19

20

21

22
                                                                 A
                                                                 Marsha J. Pechman
                                                                 United States District Judge
23

24

25

26

27

28

       ORDER OF DISMISSAL
       Case No. 2:20-cv-01409-MJP



                                                         1
